IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               May 22, 2008
                               No. 07-10914
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

LAKEITH AMIR-SHARIF

                                         Plaintiff-Appellant

v.

DALLAS COUNTY JAIL SRT UNIT; DALLAS COUNTY SHERIFF; TEXAS
DALLAS COUNTY; SRT OFFICER NFN MARTIN, Team Leader Dallas County
Jail; SRT JOHN DOE, No 1; SRT JOHN DOE, No 2; SRT JOHN DOE, No 3;
SRT OFFICER NFN WEATHERTON; SRT OFFICER NFN CASTILLO;
LIEUTENANT MARK WOOTEN, North Tower Shift Commander Dallas County
Jail; SERGEANT JOHN DOE, 1st watch North Tower Shift Supervisor Dallas
County Jail; CAPTAIN JAMES HOWELL, North Tower Facility Commander
Dallas County Jail; CHIEF DEPUTY DOWNS, Jail Administrator; DALLAS
COUNTY COMMISSIONERS; SRT NFN LOCKWOOD, Dallas County Jail;
TEXAS COMMISSION ON JAIL STANDARDS, TCJS

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:07-CV-310


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10914

      Lakeith Amir-Sharif moves this court for authorization to proceed in forma
pauperis (IFP) following the district court’s dismissal of his 42 U.S.C. § 1983 suit
as duplicative. One who wishes to proceed IFP on appeal must show that he is
impecunious and that he will raise a nonfrivolous appellate issue. Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      Amir-Sharif argues that the district court erred by dismissing his suit as
duplicative without first specifying exactly which claims were duplicative of the
claims filed in an earlier suit. He also maintains that his claims, which pertain
to cell and body cavity searches, have merit. Amir-Sharif has not shown that the
district court abused its discretion by dismissing his suit as duplicative. See
Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988). He likewise has not
shown that he will raise a nonfrivolous claim in his appeal. See Carson, 689
F.2d at 586. Accordingly, his motion to proceed IFP on appeal is DENIED, and
his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2